Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jim Wimpe on 3/11/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Amend claim 1 as follows:
--of the mistuned airfoil assembly; [[and]] 
wherein the plurality of first airfoils and the sat least one second airfoil have different densities; and 
wherein the at least one second airfoil consist of a single second airfoil.--
Cancel claims 2 and 3.
Amend claim 12 as follows:
--of the mistuned airfoil assembly; [[and]] 
; and 
wherein the at least one second airfoil consist of a single second airfoil.--
--different densities, wherein the at least one second airfoil consist of a single second airfoil.—
Cancel claims 13 and 14.
END OF CLAIM AMENDMENT

The claim amendment is made to bring the method claims of the present application in line with the allowed apparatus claims of the parent application, 14512748 now patent US 10400606.
The amendment also distinguishes over the X references cited on the NPL filed on 8/15/2019.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the novel and non-obvious features are the single second airfoil and the use of different alloys with different densities to have a mistuned airfoil assembly that prevent staged flutter vibration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS

Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745